THE CASE ON RE-HEARING.
The foregoing opinion was filed Jan. 19th 1875. A motion *192was made by defendant in error, Probaseo, for a rehearing. Said motion was heard and submitted at said term. Said motion was argued orally by W. W. Guthrie, on the part of Probaseo, defendant in error. The points stated in his bi’ief are sufficiently stated in the following opinion, overruling said motion, which was filed June 29th, 1875:
The opinion of the court was delivered by
Valentine, J.: The defendant in error moves the court for a rehearing in this case. And in his brief and o'ral argument urges many reasons why he thinks a rehearing should be granted. Among his reasons are these — that the court has mistaken the facts of the case; the court has mistaken the law; the decision was by a divided court; the principal question in the case had been settled otherwise, in the case of Knaggs v. Mastin, (9 Kas., 532;) Mrs. Ayres by her subsequent acts has ratified the mortgage sued on, and is now es-topped from claiming that it is not her mortgage, or that it is void, etc. We shall consider the principal reasons he offers for a rehearing, as we pass along. That Mrs. Ayres executed nothing but an ordinary “blank mortgage,” there is not the slightest room for controversy. All the evidence upon the subject, and the findings of the jury, incontrovertibly show it. On December 5th, 1871, O’Driscoll procured an ordinary blank mortgage and handed it to E. W. Stratton, the justice of the peace before whom the acknowledgment was taken. Said justice then took this blank mortgage to the farm of Ayres and wife, and then and there took their signatures and acknowledgment, and then returned the blank, with merely said signatures, and the acknowledgment filled up, to O’Driscoll, at his office in Doniphan, Doniphan county. Mrs. Ayres never saw the instrument afterward. On the next day, December 6th, Ayres and O’Driscoll went to Atchison, Atchison county, when and where the transactions out of which this action arose were finally consummated. They took with them said blank mortgage. The facts so far are incontrovertible. *193We shall now quote from the evidence what some of the principal witnesses say with regard to the transactions at Atchison. W. L. Challiss among other things testifies as follows:
“When I first saw the mortgage, the name ‘Richard Probasco’ was not in it. W. W. Guthrie was present. He was acting as my attorney. ‘$1,100’ was not in it. O’Driscoll wrote this. The name of Richard Probasco was written in it afterward. Mrs. Ayres was not present. Don’t know that Mrs. Ayres knew that $1,100 was written in it. All was filled up over the acknowledgment except ‘Richard Probasco of the state of Maryland,’ ‘eleven hundred dollars,’ and ‘eleven hundred dollars, payable in one and two years with interest at the rate of 12 per cent, per annum semi-annually payable.’ I think the word ‘his’in the 8th line is in Mr. Guthrie’s handwriting. Also the word-‘two’ in the 21st line of the mortgage. Also the letter ‘y,’ in the 23d line; and the letter ‘y,’ and the word ‘his,” in the 24th line,' are in Mr. Guthrie’s handwriting, and perhaps some other letters and words. The words, ‘of the county of Atchison, and state of Kansas,’ were not stricken out of it when I first saw it. They were stricken out afterward I think, by myself. Mrs. Ayres was not present. I had no authority from her to change this mortgage.” * * * “Richard Probasco lives in Maryland. I was acting as his agent. Guthrie wrote the words, ‘Richard Probasco of the state of Maryland,’ in the office on the 6th of December 1871, after negotiations for the loan were effected, and papers filled up and executed. ‘Richard Probasco of the state of Maryland,’ was written in by Guthrie, and the words ‘of the county of Atchison, and state of Kansas,’ were erased by me. -I first saw O’Driscoll and Ayres on the 6th of December, about this matter, after dinner, about 2 o’clock, when the matter was all arranged. The money was paid in my office in Atchison. After negotiations had been concluded, I took the mortgage to Guthrie to be examined. He inserted the words, ‘Richard Probasco of the state of Maryland,’ and made some other slight alterations. I returned the mortgage back to O’Driscoll, and he delivered it back to me after the money was paid, along with the notes.”
O’Driscoll testifies —
“The mortgage was not after it was filled up ever sent back to Mrs. Ayres. When I delivered it to Challiss, it was *194certainly in blank except the acknowledgment, and perhaps the date and the signatures.” [This has reference probably to the first delivery of the mortgage to Challiss. What follows has reference to the last and final delivery:] “The name of Richard Probaseo was not in it when I delivered it to Challiss. The amount was put in after I made the formal delivery. It was not passed back to me after the name of Probaseo was inserted in it. It never came back to me. Challiss took the mortgage with the full knowledge that the grantee’s name was not in it. I never directed Guthrie to write the name in the mortgage, nor was it done in my presence.” * * * “ I never had the mortgage in my hand after the ‘ $1,100 ’ was inserted. I am not sure the ‘$1,100’ was put in after Challiss went to dinner, but I am sure Probasco’s name was not in it while Challiss was gone to dinner. Challiss asked to take the mortgage and have it examined -by his attorney. After dinner he produced the mortgage, and laid it on the table with the quitclaim deed. When the notes were drawn up and the papers signed, I delivered the mortgage not filled up as now.”
William M. Ayres testifies:
“ It [the mortgage] has never been in my hands nor under my control since it was taken from my house by Stratton. This mortgage was never under my control after acknowledgment by Stratton. Don’t know who filled up the mortgage. Don’t think I ever saw it after acknowledgment.”
From the circumstances of the case we would think that Ayres must have at least seen the outside of the mortgage after the acknowledgment was taken, that he must have been informed as to what it contained after it was filled up, and that he must have assented to it. The evidence however is conclusive that Mrs. Ayres never saw the mortgage after her acknowledgment was taken at her house by Stratton, the justice. Mr. Guthrie did not testify in the case. There is no pretense that Mrs. Ayres ever in writing authorized any person to fill up said blank mortgage. There is no pretense that she ever in any way authorized any person except O’Driscoll to fill it up. The evidence is positive that she did not authorize her husband to do so! And the only authority that O’Driscoll got is shown merely by inference and implication.
*195Mrs. Ayres testifies:
“I never gave O’Driscoll any authority to fill up this mortgage over my name; never had any talk with him or Challiss.”
*1963. Delivery to unauthorized mortgagee, void.vma' 9.Estoppel; involuntary benefits. *195The evidence however would seem to show that Mrs. Ayres understood that said blank mortgage was to be so filled up as to make it a mortgage to William L. Challiss on her property to secure a loan from Challiss for $1,000, with interest at the rate of 15 per cent, per annum; that O’Driscoll was to negotiate and secure the loan, and that she signed and acknowledged said blank mortgage with that understanding. This was probably sufficient for the jury to find, as they did, that O’Driscoll had authority from her to fill up said blank mortgage as she understood it was to be filled up. But the jury also found that O’Driscoll did not negotiate the loan. This finding however is as we think against the evidence. But whatever authority Mrs. Ayres may have given, she never either in writing or by parol or otherwise gave any authority to O’Driscoll or to any one else to fill up said blank mortgage as it was finally filled up by O’Driscoll, Challiss, and Guthrie. These persons filled up the blanks so as to make the instrument a mortgage to a different person from what Mrs. Ayres intended it should be, to make it secure a greater amount of money than she intended, and so as to make the money actually received draw a greater rate of interest than she intended. (The interest on $1,000 Tor one and two years at 12 per cent, per annum with $100 added as a bonus is more than the interest on $1,000 at 15 per-cent, per annum.) And it was even dated back five days before she signed and acknowledged the same, for what reason is not fully disclosed. The notes which the mortgage purports to secure were not in existence when, this instrument was signed and acknowledged. Nor were they in existence until Dec. 6th. Yet they, as well as the mortgage, were dated back to December 1st. But the persons who filled the blanks in said mortgage not only filled the blanks, but they also erased portions of what the instrument actually contained when it was signed *196and acknowledged. For this they had no authority from Mrs. Ayres. They actually altered a portion of the instrument without any authority whatever from Mrs. Ayres. The .evidence of Challiss above quoted shows this. The delivery of the mortgage was also unauthorized. Mrs. Ayres never consented that Probasco should be her mortgagee. She never consented that the mortgage should be delivered to him. And therefore, as the delivery to him was unauthorized by her, the delivery was wholly void as to her. There is no evidence showing that Mrs. Ayres ever knew, until she was so informed by the commencement of this suit, that said instrument was in fact filled up in a different manner from what she expected it would be filled up when she signed and acknowledged the same, or that it was in fact delivered to a different person as mortgagee from the one she expected it to be delivered to when she signed and acknowledged it. There is no evidence showing that she ever had the possession or control of any of the money procured by virtue of said mortgage, but on the contrary the reverse is shown. There is no evidence showing that her husband took home even the smallest portion of said money, or that he even had it to take home when , _ " . i • t . he text Atchison, or that she ever saw any portion of the same; but on the contrary, the evidence tends to show that he expended nearly all of it in Atchison before he left, and that 'she never saw any portion of the same. A large portion of said money was however probably expended in paying off a judgment which was probably a lien on the land covered by said mortgage, and to that extent Mrs. Ayres received the benefit of said money. But this benefit she received involuntarily. The benefit was conferred upon her before she knew that the loan was finally consummated, or that the money was procured; The money was paid to discharge said judgment before her husband left Atchison. Under these circumstances it can hardly be said that Mrs. Ayres ratified said mortgage after it was finally filled up, or that she is now estopped from denying that the same is her mort*197gage. She could hardly ratify a thing that she did not know existed, and can hardly be estopped by acts which she never performed, and upon which the other party never acted. As we have before stated, there is no evidence showing that Mrs. Ayres ever beforehand authorized said mortgage to be filled up, as it-was in fact filled up, or ever afterward knew that the same was so filled up, or ever knew that it was delivered to Probasco as the mortgagee, or ever performed an act which could be construed into a ratification of the instrument; and Probasco through his agent had full knowledge that the mortgage was executed merely in blank, and in the manner in which it was executed. (As to estoppel, see Bigelow on Estoppel, 480; 5 U. S. Dig., First Series, 446, et seq., and cases there cited.)
10 case of Knaggs v. Mastin distinguished. There is such an obvious distinction between this case and the case of Knaggs v. Mastin, 9 Kas., 532, that we do not think it is necessary for us to point out the distinctions further than we have already done in ^g oi'iginal opinion in this case. (See opinion in the Knaggs case, 9 Kas., 548.) But even if there were no distinction between the two cases, still, as the mortgage in this case was executed December 6th 1871, and the case of Knaggs. v. Mastin was not decided till June 4th 1872, we hardly suppose that Probasco or his agent was very badly misled by that decision when said mortgage was executed. We have no doubt however of the correctness of that decision. It is claimed that Mrs. Ayres cannot show title in herself to the mortgaged premises. The mortgage purports to be a joint mortgage on the part of Ayres and his wife. It does
11. Title to mortfselmayfcT shown. -nof; PurPort to show that the title to the premises is in one any more than in the other; and the pleadings do not show in whom the title is. They merely show that the land is in the possession of both, and their family, and is occupied and claimed by both as their homestead. Now, a rule in such a case that would exclude Mrs. Ayres from showing title in herself would also exclude *198Ayres from showing’ title in himself, and therefore virtually exclude both from showing. title. But it in fact makes no difference in whom the title is, so that it is in one, or the other, or in both. A mortgage of the homestead, without the joint consent of the husband and wife is void, without regard to” .whether one, or the other, or both, holds the title. (Const., art. 15, § 9; Morris v. Ward, 5 Kas., 239; Dollman v. Harris, 5 Kas., 597.) We suppose that, from the pleadings and mortgage, the title would be presumed to be in both jointly, but the evidence showed that it was in Mrs. Ayres.
12. Equity Lien resulting from acts and benefite. The judgment of the court below was reversed in this court by a unanimous court. Whether the court would agree upon all the questions that may eventually be raised in the case, is not now known. For myself however I would say, that I am inclined to think that when-t i j? ever a person advances money with the consent oi the owner of a homestead to extinguish some lien upon the homestead, with the understanding of the parties that the person so advancing the money shall acquire a lien upon the homestead, such person will in equity acquire such lien to the extent of the money so advanced and so used to extinguish such first-mentioned lien, notwithstanding the instrument intended by the parties to create the lien, in favor of the party advancing the money, or to be evidence of such lien, may be void. The prior liens on the Ayres homestead that were extinguished with the money obtained from Probasco, are so indefinitely shown by the record and proceedings in this case that we cannot now render any judgment with regard to them. They are in fact so indefinitely and obscurely shown that it would hardly be proper for us to even intimate any opinion concerning them. What we have said in this, and in the original opinion, with regard to them is founded merely upon inferences drawn from vague portions of the record; and while the facts, as we have stated them, are probably not’ more favorable to Probasco than the facts really are, yet we have stated them more favorably to him than the record would really warrant. From what we have already stated it *199follows that a rehearing in this case cannot> be granted; and the judgment as heretofore rendered in this court must remain as it is.
18. Statute of Authority of QuSuo'n reviewed. A final judgment cannot be ordered to be rendered upon the findings of the jury as they now stand, because neither party is entirely satisfied with the findings. Some of the findings are without evidence, and some of them are against the evidence; and many exceptions were taken during the trial. The ends of justice could probably be better subserved by a new trial upon the merits, with an opportunity of getting all the facts more properly before the court. We have examined all the authorities cited by counsel for Probasco, and not one of them is in conflict with the decision as _ _ . _ . _ rendered m this case, it is possible that some of them are in conflict with the fifth proposition stated in the syllabus. But even if that proposition is not good law, still this case must be decided just as it has been decided. It was not really necessary in this case that we should have decided said fifth proposition of the syllabus, and hence what is said therein, and the corresponding portion of the original opinion, may be treated merely as dietvm. But as the great weight of authority both in England and in this country, and our own statutes, (Gen. Stat., 505, § 5,) are in favor of that proposition, it will not be very safe for any one to act as though it was not the law. The strongest decir sion in favor of Probasco cited by counsel is the case of Van Etta v. Evenson, 28 Wis., 33. The Wisconsin court however seems to have had but very few of the numerous authorities upon the question before them, although they seem to suppose they had all of them; and they labored under the erroneous belief that the weight of authority was with their decision. And from the briefs of counsel, and the opinion of the court, in that case, it would seem that they have no such statute in Wisconsin upon the subject as we have in this state, as no such statute was referred to by either court or counsel. We suppose however that they have the statute, and that they *200merely overlooked it.* But whether that decision is right or wrong, it does not decide -this case.
Reporter’s Note. — Upon the filing of the foregoing opinion denying a rehearing, and the remanding the case to the Doniphan district court, ProbascOj at the March Term 1875 of said district court, dismissed his action to foreclose said mortgage, so far as he could. The defendants (Ayres and wife) insisted that the action should be retained as to the affirmative relief claimed by them in their answers, (to-wit, that said pretended mortgage should be adjudged to be void, and be surrendered up to be canceled, and that the record thereof be satisfied.) The action thereupon proceeded to trial and judgment upon the issue joined by the defendants’ answers and plaintiff’s reply, and the district court rendered judgment in favor of Ayres and wife, setting aside and canceling the mortgage of Probasco.
Upon dismissing his action in the Doniphan district court, as .above stated, Probasco commenced an action in the Circuit Court of the United States for the District of Kansas to foreclose his said mortgage. Ayres and wife answered, setting up two defenses — first, that the mortgage ■was void, as to which they stated the facts.regarding the execution and delivery of said mortgage in blank; and for a second defense the defendants pleaded the judgment of the Doniphan district court, decreeing gaid mortgage to be null and void, in bar of the action, and set out a transcript of the record in the case of. Probasco v. Ayres amd others in said Doniphan district court. At the November Term 1875 of the U. S. Circuit Court, Judge Dillon, Circuit Judge, decided that the judgment of the Doniphan district court, even if erroneous, could not be reviewed by him, and that as the final judgment of a court of competent jurisdiction it was a bar to the action brought by Probásco in the Circuit Court to foreclose said mortgage.
*200Motion overruled.
All the Justices concurring.

[The following is the section of the Kansas Statute of Frauds, referred to by the court:
“Sec. 5. No leases, estates or interests, of, in or out of lands, exceeding one year in duration, shall at any time hereafter be assigned or granted, unless it be by deed or note in writing, signed by the party so assigning or granting tlie same, or their agents thereunto lawfully authorized by writing, or by act and operation of law.” — (Gen. Stat. of 1868, p. 505.)
The following is the corresponding section of the Wisconsin Statute of Frauds, to-wit:
“Sec. 6. No estate or interest in lands, other than leases for a term not exceeding one year, nor any trust or power over or concerning lands, or in any manner relating thereto, shall hereafter be created, granted, assigned, surrendered, or declared, unless by act or operation of law, or by deed or conveyance in writing, subscribed by the party creating, granting, assigning, surrendering, or declaring the same, or by his lawful agent thereunto authorized by writing.” — (Rev. Stat. of Wis., 1858, p. 613; 2 Taylor’s Scat., p. 1254.)
Under this section the supreme court of Wisconsin held in Smith v. Clarke, 7 Wis., 551, 564, that an assignment of a school-land certificate in blank, was void. In Vliet v. Camp, 13 Wis., 198, it was held that a warrant of attorney to confess judgment upon a note, which described the note as to makers, date, amount, and rate of interest, and name of attorney, but which warrant, when executed, was in blank as to the payees named in the note, but was properly filled by the attorney named before confessing the judgment, was valid, and the judgment rightly confessed. The case as reported shows that the note itself, containing the names of the payees, was written on the same sheet of paper as the warrant of attorney. The point was not raised, that the authority of the attorney to fill the blank was not in wi'iting. It was claimed on the one side that filling the blank was a maternal alteration of a written instrument, and on the other that it was an immaienal alteration. In Van Etta v. Evenson, 28 Wis., 33, (cited in the text by counsel for defendant in error, and referred to in the opinion,) the facts are these: One Hegg had negotiated with an agent for a loan of money for himself, but did not know the name of the principal. He made his note which was signed by himself and by his stepfather, Evenson, complete in all respects except as to the name of the payee, which was left blank. A mortgage to secure said note was made by Evenson and wife, complete in *201all respects except as to the name of the mortgagee, which was left blank. The mortgage was delivered to Hegg to be used by him as security for the money to be obtained on said note. He took the note and mortgage to the agent, where he learned the principal's name, (Van Etta,) which he then and there inserted as payee and mortgagee. Evenson afterward claimed that the mortgage was void. The court said, (28 Wis., 37,) “The only question of law in the ease is as to the authority of Hegg thus to fill the blanks,” and that while it did not appear that Evenson “ directly or expressly authorized Hegg to insert the name of the plaintiff or of any particular person,” yet “ his authority to do so, if it existed, is to be implied from the facts and circumstances of the execution and delivery of the papers,” from which such “intention” of Evenson “is clearly manifested and, following the case of Vliet v. Camp, supra, the court held that “ the subsequent insertion of the name of the payee and mortgagee by Hegg was a valid execution of an implied authority that the same should be so inserted by him.” .In the case in this court (Ayre:; v. Probasco) the “mortgage” was m blank as to the landitself, the amount loaned, the rate of interest, date of the note, and day of payment, as well as to the name of the mortgagee, when signed by Ayres and wife. — Reportes.]